                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

SHEILA DAVALLOO,                                :
     Petitioner,                                :
                                                :
        v.                                      :             No. 3:17-cv-1257 (VAB)
                                                :
SABINA KAPLAN, et al.                           :
     Respondents.                               :

_______________________________________________________________________

             ORDER FOR PETITIONER TO FILE SUPPLEMENTAL NOTICE

        On February 28, 2017, petitioner, Sheila Davalloo, an inmate currently incarcerated at the

Bedford Hills Correctional Institution in Bedford Hills, New York, filed a petition for writ of

habeas corpus under 28 U.S.C. § 2254 in the Southern District of New York challenging her

Connecticut conviction for murder. Pet., ECF No. 1 (Feb. 28, 2017).

        Ms. Davalloo raises three claims in support of her petition: (1) the trial court improperly

admitted evidence of conversations she had with her husband, which were protected by

Connecticut’s marital privilege statute; (2) the trial court improperly admitted evidence of

uncharged misconduct, including her attempted murder of her husband and statements to her

husband about surveilling the victim, and (3) she “did not voluntarily and knowingly waiver her

right to counsel.” Id. at 5-8.

        On July 18, 2017, Ms. Davalloo’s case was transferred to the District of Connecticut.

Order, ECF No. 17 (July 18, 2017).

        On November 8, 2017, Respondents submitted a written opposition to the petition. Resp’t

Mem. in Opp. to Pet., ECF No. 25 (Nov. 8, 2017). In support of their opposition, Respondents

filed thirty-six documents, labeled as Appendices A through N, of filings and judgments from the
New York and Connecticut state cases in which Ms. Davalloo was convicted. See, Docket

Entries, ECF Nos. 25-1 through 25-36 (Nov. 8, 2017).

       On January 16, 2018, Petitioner filed an objection to Respondents’ opposition. Pet’r Obj.

to Resp’t Mem. in Opp., ECF No. 27 (Jan. 16, 2018).

       In support of her third ground for habeas relief, Ms. Davalloo appears to be arguing that

the trial court failed to inquire into her competency to waive counsel. See Pet. at 8-9 (describing

history of mental illness and failure of mental health evaluators to opine on competency to waive

counsel); Pet’r Obj. at 7-8 (arguing failure of state courts to apply Connecticut Supreme Court

and United States Supreme Court precedent on competency to waive counsel). Although Ms.

Davalloo asserted that she raised this claim in state court, Pet. at 9; the Court’s review of her

appellate court filings and state court judgments shows otherwise.

       On direct appeal, Ms. Davalloo argued that the trial court erred in finding a knowing,

intelligent, and voluntary waiver of counsel. Pet’r Appellate Ct. Brief, Resp’t App. C, ECF No.

25-3 at 46-50 (Aug. 30, 2013).

       Whether an accused possesses the mental competency to waive counsel, however, is a

separate inquiry from whether her waiver was knowing, intelligent, and voluntary. As the U.S.

Supreme has held:

               The focus of a competency inquiry is the defendant’s mental
               capacity; the question is whether he has the ability to understand the
               proceedings. The purpose of the ‘knowing and voluntary’ inquiry,
               by contrast, is to determine whether the defendant
               actually does understand the significance and consequences of a
               particular decision and whether the decision is uncoerced.

Godinez v. Moran, 509 U.S. 389, 401 n.12 (1993) (emphasis in the original) (internal citations

omitted); see Wright v. Bowersox, 720 F.3d 979, 985 n.5 (8th Cir. 2013) (“A defendant’s waiver




                                                  2
of his right to counsel must also be knowing and voluntary, but this is a separate and distinct

inquiry from whether he is competent to waive his right to counsel.” (emphasis in the original)).

         Ms. Davalloo did not challenge the trial court’s failure to inquire into her competency to

waive counsel on direct appeal; she challenged only its finding of a knowing, intelligent, and

voluntary waiver.1 Therefore, to the extent petitioner is now challenging the trial court’s failure

to inquire into her competency to waive counsel, such a claim is unexhausted.

         In light of the foregoing, the Court hereby ORDERS Petitioner to file a notice with this

Court by February 14, 2020, indicating whether she wishes to (a) exhaust the competency claim

in state court before this Court rules on her federal petition; or (b) waive the competency claim

and limit her third ground for habeas relief to whether the trial court erred in finding a knowing,

intelligent, and voluntary waiver.

         If Ms. Davalloo chooses to exhaust her competency claim in state court, this Court will

deny her federal habeas petition without prejudice subject to re-opening after the claim is fully

exhausted. See Fine v. Erfe, No. 3:17-cv-531 (AWT), 2017 WL 1362682, at *4 (D. Conn. Apr.

11, 2017) (“[D]ismiss[ing a habeas petition] without prejudice to reopening the case after

completion of the exhaustion process. . . . provides the same protection as the issuance of a stay

pending exhaustion.”); Rhines v. Weber, 544 U.S. 269, 277 (2005) (“Staying a federal habeas

petition frustrates [the Antiterrorism and Effective Death Penalty Act of 1996]’s objective of

encouraging finality by allowing a petitioner to delay the resolution of the federal proceedings. . . .



1
  Petitioner’s brief to the Connecticut Appellate Court explains the psychiatric evaluation ordered by the trial court,
lists her mental illnesses, and states that the competency team “did not opine on her competency to waive counsel
and represent herself.” Pet’r Appellate Ct. Brief, Resp’t App. C, ECF No. 25-3 at 46 (Aug. 30, 2013). Ms. Davalloo,
however, did not argue that the trial court erred by failing to inquire into her competency to waive counsel. Her
claim was limited to whether she knowingly and voluntarily waived her right to counsel. See id. at 48-50. In
addition, her petition for certification to appeal the Appellate Court’s decision on this ground was limited to the
validity of the waiver itself and lacked any reference to her competency to waive counsel. See Pet. for Certification
for Review by the Supreme Court, Resp’t App. F, ECF No. 25-7 at 11 (Oct. 17, 2014).

                                                           3
Even where stay and abeyance is appropriate, . . . district courts should place reasonable time

limits on a petitioner’s trip to state court and back.”).

        If Ms. Davalloo chooses to waive her competency claim, the Court will dismiss that

claim with prejudice and limit its ruling on the third ground for relief to whether the trial court

erred in finding a knowing, intelligent, and voluntary waiver.

        Failure of Petitioner to file the required notice by February 14, 2020, will be deemed

as a waiver of her competency claim.

        SO ORDERED this 2nd day of January 2020 at Bridgeport, Connecticut.

                                                        _____/s/ Victor Bolden ____
                                                        VICTOR A. BOLDEN
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
